Citation Nr: 1748631	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine from April 24, 2007 to March 24, 2016, in excess of 20 percent from March 24, 2016, and in excess of 30 percent from May 2, 2017.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2001 to December 2005 with combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for degenerative disc disease of the cervical spine and assigned a noncompensable rating.  The Veteran's rating has since been staged to 20 percent, effective March 24, 2016, and 30 percent, effective May 2, 2017.  However, as these increases did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Veteran was scheduled for a Board hearing in March 2010; however he did not appear for the scheduled Board hearing, did not offer good cause for his absence, and has not since requested a new hearing.  Therefore, the request is considered withdrawn.  38 C.F.R. § 20.704(d).

This appeal was remanded in August 2010, June 2014, and March 2017 for further development.  The Board regrets additional delay, but the issue is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2017 VA examiner first found that the Veteran's neck disability shows "less movement than normal due to ankylosis."  Later in the report however, the same examiner stated that the Veteran did not have ankylosis of the spine and stated "this loss of cervical mobility is NOT secondary to ankylosis."  These findings are internally inconsistent and require clarification on remand.  Retrospective opinions that comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016) are also needed, as well as any updated treatment records.

Finally, the Veteran indicated during the May 2017 VA examination that he has not worked since March 2017 because he is "unable to perform the physical demands of the job."  Entitlement to a TDIU is therefore raised, and this issue must be developed on remand.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran as to how to substantiate a claim for a TDIU.  Additionally, provide him with VA Form 21-8940, and request that he supply the requisite information.  

2.  Obtain all outstanding VA treatment records.

3.  Then refer the claims file to a different VA examiner than the March 2016 and May 2017 VA examiners for preparation of a retrospective opinion.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  No additional examination is needed, unless the examiner determines otherwise.

The examiner is asked to address the following:

(a)  Please provide an opinion as to the full range of motion of the cervical spine from April 24, 2007 to May 2, 2017 in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.

(b)  Considering the Veteran's reported history, please provide an opinion describing functional impairment of the cervical spine due to flare-ups from April 24, 2007 to May 2, 2017, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

(c)  Please comment on whether there is favorable or unfavorable ankylosis.

The examiner's attention is invited to the March 2016 and May 2017 VA examiner's notations that an additional factor contributing to the Veteran's disability is "Less movement than normal due to ankylosis," which is internally inconsistent with the March 2016 and May 2017 VA examiners' later findings that there is no ankylosis of the spine, and with the May 2017 VA examiner's finding that "this loss of cervical mobility is NOT secondary to ankylosis."
   
4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before returning the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




